—Order of filiation of the Court of Special Sessions of the City of New York, Borough of Queens, reversed on the law and the facts, without costs, and the proceeding dismissed. The finding of paternity made against the defendant is contrary to the evidence. The complainant’s unsupported story is vague and contradictory. In addition, the date of the last period of menstruation prior to the birth of the child, given by the complainant, does not permit of a finding of paternity as against the defendant when considered in connection with the other dates to which she contradictorily testifies. Lazansky, P. J., Hagarty, Carswell and Davis, JJ., concur; Kapper, J., dissents and votes to affirm.